Exhibit 10.6

 

January 26, 2018

 

Mr. Christopher DeLorenzo

 

Re:                             Separation Agreement and Release

 

Dear Mr. DeLorenzo:

 

This will confirm that your employment with Mack-Cali Realty Corporation
(“Mack-Cali” or the “Company”) will terminate effective March 31, 2018 (the
“Separation Date”).

 

In consideration for you continuing to perform your duties up to and including
your Separation Date and for the release set forth below, Mack-Cali has decided
to offer you the additional items of compensation listed in Paragraphs 1 through
4 below.

 

1.                                      If you remain in full-time, active
employment and continue to perform your duties in a satisfactory manner through
your Separation Date, and provided that you (a) sign and return this Agreement
on or before February 19, 2018 (such date of signature and return being the
“Effective Date”), and (b) not earlier than the Separation Date, you execute,
and do not revoke, a supplemental release of any claims that may accrue between
the date of this Agreement substantially in the form attached as Exhibit A (the
“Supplemental Release”), then you will receive a separation payment in the
amount of $500,000.00, less mandatory and authorized federal and state
deductions and withholdings (the “Separation Payment”).  The Separation Payment
will be paid in a lump sum within twelve (12) business days after you sign and
deliver the Supplemental Release to the Company following the Separation Date.

 

2.                                      If you qualify for the Separation
Payment as set forth above, you will also be paid (a) your 2017 bonus (when
determined) (b) the pro rata portion of your 2018 car allowance and (c) any
accrued, unused vacation time.

 

3.                                      If you qualify for the Separation
Payment as set forth above, and provided that you have elected COBRA medical and
dental insurance continuation coverage, Mack-Cali will also make COBRA
(continuation of medical and dental insurance) premium payments on behalf of you
and your eligible dependents for eighteen (18) months.

 

--------------------------------------------------------------------------------


 

4.                                      If you qualify for the Separation
Payment as set forth above, then as of the Effective Date, and notwithstanding
anything to the contrary in the “2016 Time-Based Long-Term Incentive Plan Award
Agreement,” the “2016 Performance-Based Long-Term Incentive Plan Award
Agreement,” the “2017 Time-Based Long-Term Incentive Plan Award Agreement,” and
the “2017 Performance-Based Long-Term Incentive Award Agreement” (collectively,
the “LTIP Award Agreements”),  your “Award LTIP Units” (as such term is defined
in the LTIP Award Agreements) shall become fully vested as of the Separation
Date for all purposes under Sections 4 and 5 of each of the LTIP Award
Agreements in the amounts set forth on Schedule A attached hereto. 
Notwithstanding anything to the contrary in Section 5(a) of each of the LTIP
Award Agreements, the provisions of this Paragraph 4 shall supersede the
provisions of Sections 5(b)(i), 5(b)(ii) and 5(b)(iii) of each of the 2016
Performance-Based Long-Term Incentive Plan Award Agreement and the 2017
Performance-Based Long-Term Incentive Award Agreement and Section 5(b)(ii) and
5(b)(v) of each of the 2016 Time-Based Long-Term Incentive Plan Award Agreement
and the 2017 Time-Based Long-Term Incentive Plan Award Agreement, as applicable,
and shall exclusively govern the treatment of  your Award LTIP Units listed on
Schedule A attached hereto, in each case, in the event that you qualify for the
Separation Payment as set forth above.

 

In consideration of this offer of additional compensation and other benefits set
forth in Paragraphs 1 through 4 above, you agree to the following:

 

A.                                    You (on behalf of yourself and your
spouse, agents, heirs, executors, estates, representatives, successors and
assigns) release Mack-Cali Realty L.P. and Mack-Cali Realty Corporation, their
respective predecessors, successors, affiliates, subsidiaries, parents and
assigns (collectively and individually, the “Employer”), and their officers,
directors, managers, trustees, shareholders, partners, members, employees,
agents and all persons acting by, through, under, or in concert with them or any
of them (collectively called “Employer Releasees”), from any and all liability,
obligations, causes of action, claims, and/or demands whatsoever in law or
equity arising or that may arise from any aspect of your employment with the
Employer and separation from that employment.  This release includes, but is not
limited to (1) all wrongful discharge claims (including but not limited to
claims based on breach of contract or implied contract, breach of the covenant
of good faith and fair dealing, or violation of public policy); (2) claims under
Title VII of the Civil Rights Act of 1964 as amended (which prohibits
discrimination on the basis of color, national origin, race, religion, and sex);
(3) claims under the Age Discrimination in Employment Act (which prohibits
discrimination against persons 40 years of age or older because of age);
(4) claims under the Employee Retirement Income Security Act of 1974, as
amended; (5) claims under the Older Workers Benefit Protection Act of 1990;
(6) claims under the Civil Rights Act of 1866; (7) claims under the
Sarbanes-Oxley Act of 2002; (8) claims under the Consolidated Omnibus Budget
Reconciliation Act; (9) claims under the Immigration Reform and Control Act;
(10) claims under the National Labor Relations Act; (11) claims under the
Americans With Disabilities Act (which prohibits discrimination on the basis of
disabilities); (12) claims under the federal and state Family

 

2

--------------------------------------------------------------------------------


 

and Medical Leave Acts; (13) claims under the Genetic Information
Non-discrimination Act; (14) claims under any state or federal wage and hour
law; (15) claims under the New Jersey Law Against Discrimination (which
prohibits discrimination on the basis of age, color, handicap, national origin,
race, religion, sex, or sexual orientation); (16) claims under the New Jersey
Conscientious Employee Protection Act; (17) claims under the New Jersey SAFE
Act; and (18) claims under any other federal or state statute, common law, or
decisional law, as well as claims for negligent and/or intentional infliction of
emotional distress, for alleged interference with any contract, economic
opportunity or prospective economic advantage, or for alleged violation of any
federal, state or local law, regulation, ordinance or common-law duty relating
to, arising out of, or having any bearing whatsoever on, your former employment
by the Employer, including your separation from that employment.

 

B.                                    You also release all other claims you have
or may have against the Employer and/or the Employer Releasees, whether known or
unknown.

 

C.                                    Nothing in this Release requires you to
waive any rights or claims that you may have arising under the Age
Discrimination in Employment Act unless you have been afforded at least twenty
one (21) days to consider this Agreement, and the release of those claims shall
not become effective until seven (7) days after you sign this Agreement.  During
this seven-day period, you have the right to revoke the release of those claims,
in which event this Agreement will become null and void and of no further force
or effect and you will lose your right to receive the additional compensation
and benefits set forth in Paragraphs 1 through 4 above. You may revoke your
release by sending a letter indicating that you withdraw your agreement to the
Separation Agreement and Release to Gary Wagner, General Counsel and Secretary,
at Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400,
Jersey City, N.J. 07311.

 

D.                                    In the event any charge or complaint is
filed or any action is pursued by you or on your behalf by or before any
federal, state, or local agency or court, you hereby waive your right to any
damages from any such action.  You agree not to assign any rights to bring such
a charge or complaint to any person or entity.

 

E.                                     For a period of three (3) months
following the Separation Date, you will be available, at reasonable times and
for reasonable periods, not to exceed eight (8) hours a week, to respond to
inquiries from and provide information to Company employees and/or outside
professionals.

 

F.                                      The additional items of compensation
provided to you under this Agreement are in lieu of any other compensation,
bonus, severance, or separation benefit to which you might otherwise be entitled
in connection with your separation from employment under any employment or
severance agreement, employment policy or employee benefit plan of the
Employer.  By accepting this Agreement, you expressly waive and surrender your
rights, if any, to benefits under any such agreement, policy or plan.  This
Agreement

 

3

--------------------------------------------------------------------------------


 

does not, however, affect your entitlement to benefits, if any, under any
existing qualified retirement plan.  You will cease to be a participant in any
of Mack-Cali’s benefit plans, except as set forth in Paragraph 2 above and to
the extent you may have vested benefits in the Employer’s 401(k) Plan.

 

G.                                    You agree and promise that you will not
disclose, either directly or indirectly, in any manner whatsoever, any
information regarding either (i) the substance or existence of any complaints,
claims, charges and/or actions against the Employer and Employer Releasees, or
(ii) the existence, terms or contents of this Agreement and Release, to any
person or organization, including, but not limited to, members of the press and
media, present and former officers, employees and agents of the Employer,
friends, co-workers, competitors of Mack-Cali, employers and other members of
the public.  This paragraph shall not preclude you from disclosing the existence
or terms of this Agreement and Release to (iii) governmental authorities; and
(iv) your own attorneys and accountants, who shall also be obligated to keep
this information confidential.

 

H.                                   You acknowledge and agree that in the
course of your employment with the Employer (and, if applicable, its
predecessors and affiliates), you have been and will be allowed to become
acquainted with the Employer’s business affairs, information, trade secrets, and
other matters which are of a proprietary or confidential nature, including, but
not limited to, the Employer’s operations, business opportunities, price, rent
and cost information, financial information, tenant information, business plans,
various techniques, manuals, costs and profit margins, rates, competitive
analyses, letters, notebooks, procedures, reports, products, processes,
services, and other confidential information and knowledge (collectively, the
“Confidential Information”) concerning the Employer’s businesses.  You
understand, acknowledge and agree that such Confidential Information is
confidential, and you agree not to disclose such Confidential Information to
anyone outside the Employer except to the extent that you are required by order
of a court (by subpoena or similar process) to disclose or discuss any
Confidential Information.  You further agree that all Confidential Information
shall be kept strictly confidential by you and will not be disclosed by you to
any employees, directors, shareholders, agents, advisors or representatives of
any new employer or competitor of Mack-Cali, and that you will not use or allow
the use for any purpose of the Confidential Information or notes, summaries or
other material derived by you from the Confidential Information.  You agree that
you will not remove any Confidential Information from Employer’s premises and
will promptly return to Employer any Confidential Information previously removed
by you from Employer’s premises.  You agree that the breach of any provision of
this paragraph will cause irreparable harm to Employer for which remedies at law
will be inadequate.  Accordingly, in the event of any breach or threatened or
attempted breach of any provision of this Separation Agreement by you, Employer
shall, in addition to all other remedies, be entitled to a temporary and
permanent injunction restraining such breach, and to a decree for specific
performance of this provision, without being required to show actual damages or
to furnish any bond or other security.

 

4

--------------------------------------------------------------------------------


 

I.                                        You agree that, unless directed to do
so by Court Order or subpoena, you will not give testimony or evidence against
the Employer or Employer Releasees, in any civil action with respect to your
current, future or former employment by the Employer, the terms and conditions
of such employment, your separation from such employment, your compensation or
benefits, or any complaints, claims, actions and/or charges against the Employer
or Employer Releasees.

 

J.                                        You will not write or say anything
which will adversely affect the interests of the Employer Releasees or the
Employer, its directors, officers, shareholders or employees, or anyone acting
on behalf of the Employer following your separation.

 

K.                                    Nothing in this Agreement is intended to
alter the Company’s existing policies and procedures regarding employee
reporting of potential violations of law or is intended to or should be
construed to prevent or impede you from voluntarily communicating with any
governmental agencies (including, without limitation, the Securities and
Exchange Commission) regarding possible violations of law, or to limit your
ability to seek or accept a financial award for providing information to any
governmental agency.

 

L.                                     You represent and agree that on your
Separation Date you will, you have or will immediately turn over all of the
Employer’s property in your possession including, but not limited to, any
financial information, personnel information, computer records, and any other
documents, I.D. Cards, computer access cards, machinery, tools,  and keys. You
will however be permitted to retain any laptops, tablets and cell phones
previously issued to you by the Company.

 

M.                                 You acknowledge that this Agreement is not an
admission that the Employer and/or Employer Releasees violated any law or
obligation to you.

 

N.                                    If you or any other party bound by this
Agreement commences, joins in, or in any manner seeks relief through any suit
arising out of, based upon, or relating to any of the claims released by this
Agreement, or in any manner asserts against any Employer Releasee or the
Employer any of the claims released by this Agreement, then the party seeking
such relief shall pay to the Employer Releasee or the Employer, in addition to
any other damages, all attorneys’ fees incurred by the Employer Releasee or
Employer in defending or otherwise responding to the suit or claim, and the
Employer can require that party to return all but $100.00 of the money and cost
of benefits paid to you as consideration for this Separation Agreement and
Release and the Supplemental Release.

 

O.                                    This Agreement, and all of the terms,
covenants, and conditions contained in it, are binding upon you, your spouse,
heirs, executors, agents, estates, successors, assigns, legal representatives,
and transferees, and upon all successors, heirs, agents, successors, assigns,
legal representatives, and transferees of the Employer and Employer Releasees.

 

5

--------------------------------------------------------------------------------


 

P.                                      By signing this Agreement, you
acknowledge that you have carefully read it and understand its terms, that you
have been advised to seek the advice of a lawyer before signing it, that you
have voluntarily and knowingly executed this Agreement, and that you fully
appreciate the effect of executing it.  You further acknowledge that you have
had sufficient time to consider the Agreement and its ramifications without
coercion or intimidation before executing it.

 

5.                                      Should you choose to accept the offer
described in this Separation Agreement and Release, you will be required to
remain a full-time active employee of the Company through your Separation Date. 
As such, you remain obligated to perform your duties in a satisfactory manner
throughout that period of time.  That means that both your performance and your
regular attendance at work must remain satisfactory.  If a problem develops,
your employment may be terminated by the Company without any warning and/or
notice to you and without any further obligation by the Employer under this
Agreement.  In addition, if you choose to leave your employment with the Company
prior to your Separation Date, you will forfeit any and all right to the
benefits described in Paragraphs 1 through 4 of this Agreement.

 

6.                                     If  after the date of this Separation
Agreement and Release but prior to the date on which you have received any of
the benefits described in Paragraphs 1 through 4 of this Agreement, you accept
an offer of employment with Roseland Residential Trust, Roseland Residential,
L.P., Roseland Management Services, L.P., Belle Associates, LLC., Mack-Cali
Realty L.P. or Mack-Cali Realty Corporation or any of their respective
predecessors, successors, affiliates, subsidiaries or parents, then the
Company’s offer of additional items of compensation and benefits set forth in
Paragraphs 1 through 4 above shall automatically be withdrawn by the Company,
and you will no longer be eligible to receive the Separation Payment or any of
the other compensation and benefits.

 

7.                                      This Agreement and Release contains the
full agreement of the parties and may not be modified, altered, changed or
terminated except upon the express prior written consent of the parties, which
consent must be in writing and signed by the parties or their duly authorized
agents. No other agreement pertaining to the subject matter of this Agreement
shall be binding unless it is in writing and signed by the parties hereto.

 

8.                                     The waiver by any party of a breach of
any provision of this Separation Agreement shall not operate or be construed as
a waiver of that breach by any other party or as a waiver of any subsequent
breach by any party.

 

9.                                     The terms of this Separation Agreement
shall be governed by the laws of New Jersey. The parties consent to the
exclusive jurisdiction of the state and federal courts of New Jersey for the
resolution of any disputes regarding the terms and subject matter of this
Separation Agreement.

 

6

--------------------------------------------------------------------------------


 

This Agreement must be returned to Gary Wagner, General Counsel and Secretary at
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, NJ 07311 no later than February 19, 2018.

 

If this Agreement is not returned by February 19, 2018, it shall be
automatically withdrawn and the additional compensation and benefits offered to
you here will no longer be available to you, without any further notice.  The
enclosed duplicate original of this Agreement is for you to retain for your
records.  Should you have any questions regarding this Agreement, please contact
Gary Wagner at 732-590-1516.

 

 

Very truly yours,

 

 

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Michael J. DeMarco,

 

 

Chief Executive Officer

 

BY SIGNING UNDER “OPTION 1” BELOW, YOU ACKNOWLEDGE:

 

A.                                    YOU HAVE READ THIS AGREEMENT AND RELEASE;

 

B.                                    YOU UNDERSTAND IT AND KNOW THAT YOU ARE
GIVING UP IMPORTANT RIGHTS;

 

C.                                    YOU AGREE WITH EVERYTHING IN IT;

 

D.                                    YOU HAVE BEEN ADVISED TO CONSULT WITH A
LAWYER PRIOR TO EXECUTING THIS AGREEMENT AND RELEASE;

 

E.                                    YOU HAVE BEEN AFFORDED AT LEAST 21 DAYS TO
CONSIDER THIS AGREEMENT AND RELEASE;

 

F.                                     YOU HAVE SEVEN (7) DAYS AFTER SIGNING
THIS AGREEMENT TO REVOKE YOUR RELEASE OF CLAIMS

 

7

--------------------------------------------------------------------------------


 

UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT;

 

G.                                   YOU HAVE SIGNED THIS AGREEMENT AND RELEASE
KNOWINGLY AND VOLUNTARILY.

 

OPTIONS

 

ELECT 1 OR 2

Please sign under one of the two options:

 

OPTION 1

 

I elect to receive the offer of additional compensation and benefits in
Paragraphs 1 through 4 in exchange for my agreement to the terms of Paragraphs A
through P and 5 through 9.

 

/s/ Christopher DeLorenzo

 

January 26, 2018

Signature

Date

 

OPTION 2

 

I do not elect to receive the offer of additional compensation.

 

 

 

 

Signature

Date

 

IF THIS AGREEMENT IS NOT SIGNED AND RETURNED BY FEBRUARY 19, 2018, IT SHALL BE
AUTOMATICALLY WITHDRAWN AND THE BENEFITS OFFERED TO YOU IN IT WILL NO LONGER BE
AVAILABLE TO YOU, WITHOUT FURTHER NOTICE.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

In order for you to be eligible to receive the payments and benefits described
in Paragraphs 1 through 4 of the Separation Agreement and Release (the
“Separation Agreement”) between you and Mack-Cali Realty Corporation
(“Mack-Cali” or the “Company”), which are payable after your Separation Date (as
defined in the Separation Agreement), you must execute this Supplemental Release
(the “Supplemental Release”) and not partially revoke the Supplemental Release
as provided in Paragraph 3 below.  You must execute this Supplemental Release
not earlier than your Separation Date, and not later than twenty one (21) days
after your Separation Date, and none of the payments and benefits described in
Paragraph 1 through 4 of the Separation Agreement will be paid to you until the
period for revoking this Supplemental Release has expired.

 

1.                                      Release of Claims.  In exchange for the
promises and covenants made in the Separation Agreement by Mack-Cali, I (on
behalf of myself and my spouse, agents, heirs, executors, estates,
representatives, successors and assigns) release Mack-Cali Realty L.P. and
Mack-Cali Realty Corporation, their respective predecessors, successors,
affiliates, subsidiaries, parents and assigns (collectively and individually,
the “Employer”), and their officers, directors, managers, trustees,
shareholders, partners, members, employees, agents and all persons acting by,
through, under, or in concert with them or any of them (collectively called
“Employer Releasees”), from any and all liability, obligations, causes of
action, claims, and/or demands whatsoever in law or equity arising or that may
arise from any aspect of your employment with the Employer and separation from
that employment.  This release includes, but is not limited to (1) all wrongful
discharge claims (including but not limited to claims based on breach of
contract or implied contract, breach of the covenant of good faith and fair
dealing, or violation of public policy); (2) claims under Title VII of the Civil
Rights Act of 1964 as amended (which prohibits discrimination on the basis of
color, national origin, race, religion, and sex); (3) claims under the Age
Discrimination in Employment Act (which prohibits discrimination against persons
40 years of age or older because of age); (4) claims under the Employee
Retirement Income Security Act of 1974, as amended; (5) claims under the Older
Workers Benefit Protection Act of 1990; (6) claims under the Civil Rights Act of
1866; (7) claims under the Sarbanes-Oxley Act of 2002; (8) claims under the
Consolidated Omnibus Budget Reconciliation Act; (9) claims under the Immigration
Reform and Control Act; (10) claims under the National Labor Relations Act; (11)
claims under the Americans With Disabilities Act (which prohibits discrimination
on the basis of disabilities); (12) claims under the federal and state Family
and Medical Leave Acts; (13) claims under the Genetic Information
Non-discrimination Act; (14) claims under any state or federal wage and hour
law; (15) claims under the New Jersey Law Against Discrimination (which
prohibits discrimination on the basis of age, color, handicap, national origin,
race, religion, sex, or sexual orientation); (16) claims under the New Jersey
Conscientious Employee Protection Act; (17) claims under the

 

9

--------------------------------------------------------------------------------


 

New Jersey SAFE Act; and (18) claims under any other federal or state statute,
common law, or decisional law, as well as claims for negligent and/or
intentional infliction of emotional distress, for alleged interference with any
contract, economic opportunity or prospective economic advantage, or for alleged
violation of any federal, state or local law, regulation, ordinance or
common-law duty relating to, arising out of, or having any bearing whatsoever
on, your former employment by the Employer, including your separation from that
employment. By its terms, this Supplemental Release includes not only claims
arising before the day I sign this Supplemental Release, but also all claims
arising from that day forward arising from the then-present effect of acts or
conduct occurring before that day.

 

2.                                      Additional Release Exclusions and Other
Employee Protections.  Nothing in the above release provisions nor anything else
in this Supplemental Release is intended or shall be construed to interfere with
my right to file a charge or cooperate with, provide information to, or
participate in an investigation or proceeding conducted by, the Equal Employment
Opportunity Commission (“EEOC”) or to prevent or impede me from voluntarily
communicating with any other federal or state governmental, regulatory or law
enforcement agency, including, without limitation, the Securities and Exchange
Commission, regarding possible violations of law, or to limit my ability to seek
or accept a financial award for providing information to any governmental
agency.  I do however give up all rights to recover money or other individual
relief from the Employer and Employer Releasees in connection with any
administrative charge, investigation, or proceeding, whether initiated by me or
another individual or an agency and whether individual or class allegations are
involved.

 

3.                                      Right to Partially Revoke.  I understand
that I have twenty one (21) days within which to consider this Supplemental
Release before signing, and that I may revoke my release of any claims under the
Age Discrimination in Employment Act (“ADEA”) (and covenant not to sue with
respect to any such claims) within seven (7) days after signing it. For my
revocation to be effective, a written notice of revocation must be received by
Mack-Cali before the eighth (8th) day after I signed this Supplemental Release. 
I further understand that if I revoke my release of claims under the ADEA, I
will retain the right to assert any claims under the ADEA that have arisen since
my execution of the Separation Agreement, and Mack-Cali’s only obligation under
Paragraph 3 of the Separation Agreement will be to pay me $100.00 in lieu of the
payments and benefits to which I would otherwise be entitled under Paragraphs 1
through 4 of the Separation Agreement.  All other provisions of this
Supplemental Release, including  my release of all claims other than those
arising under the ADEA, and all other provisions of the Separation Agreement,
including my release of claims (including those arising under the ADEA) existing
on the date I signed the Separation Agreement, will remain in full force and
effect.  None of the benefits and payments described in Paragraphs 1 through 4
shall be paid to me until such revocation period has expired.

 

10

--------------------------------------------------------------------------------


 

4.                                      Additional Employee Representations.  I
acknowledge that:

 

A.                                    I HAVE READ THIS SUPPLEMENTAL RELEASE;

 

B.                                    I UNDERSTAND IT AND KNOW THAT I AM GIVING
UP IMPORTANT RIGHTS;

 

C.                                    I AGREE WITH EVERYTHING IN IT;

 

D.                                    I HAVE BEEN ADVISED TO CONSULT WITH A
LAWYER PRIOR TO EXECUTING THIS SUPPLEMENTAL RELEASE;

 

E.                                     I HAVE BEEN AFFORDED AT LEAST 21 DAYS TO
CONSIDER THIS SUPPLEMENTAL RELEASE;

 

F.                                      I HAVE SEVEN (7) DAYS AFTER SIGNING THIS
SUPPLEMENTAL RELEASE TO REVOKE MY RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT;

 

G.                                    I HAVE SIGNED THIS AGREEMENT AND RELEASE
KNOWINGLY AND VOLUNTARILY.

 

Dated:

 

 

 

 

Signature

 

11

--------------------------------------------------------------------------------


 

Schedule A

 

Vesting of Award LTIP Units

 

1.                                      Class A 2016 LTIP Units
(Performance-Based):                               3,718 LTIP Units.

 

2.                                      Class B 2016 LTIP Units
(Time-Based):                         3,687 LTIP Units.

 

3.                                      Class C 2017 LTIP Units
(Performance-Based):                               10264 LTIP Units.

 

4.                                      Class D 2017 LTIP Units
(Time-Based):                         5,424 LTIP Units.

 

12

--------------------------------------------------------------------------------